Filed 12/6/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 250







In the Interest of D.V.A.

----------

Julie Lawyer, Assistant State’s Attorney, 		Petitioner and Appellee



v.



D.V.A., 		Respondent and Appellant







No. 20180166







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Ryan A. Keefe (on brief), Assistant State’s Attorney, Bismarck, ND, for petitioner and appellee.



Kent M. Morrow (on brief), Bismarck, ND, for respondent and appellant.

Interest of D.V.A.

No. 20180166



Per Curiam.

[¶1]	D.V.A. appeals from a district court order denying his petition for discharge from treatment and finding he remains a sexually dangerous individual.  D.V.A. argues the district court erred in denying his application for discharge because the order is not supported by sufficient evidence that he would likely engage in further acts of sexually predatory conduct placing others in danger under N.D.C.C. § 25-03.3-01(9).  The district court’s findings of fact and order are supported by clear and convincing evidence, and we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte